The opinion of the Court was delivered by
PeNster, J.
The State is appellant from a judgment of the lower court quashing the indictment against defendants, on the ground that *194one of the grand jurors, who found the bill, was not a resident of the parish of Winn for twelve months next preceding his service as grand juror.
The fact of Ms non-residence is not disputed, nor is it denied that, under the law, it operated the disqualification of the juror.
The contention of the State is, that the objection to the grand jury came too late, because not urged prior to the finding of the bill of indictment.
The motion to quash was filed at the arraignment of defendants and before pleading to the. indictment.
It has long been settled, in this State, that the incompetency of one member of a grand jury vitiates the indictment found by it; and that the objection may be urged after finding of the bill. State vs. Nolan, 8 Rob. 513; State vs. Jones, Id. 616; State vs. Parks, 21 A. 251.
Judgment affirmed.